EXHIBIT 10.20

FIRST AMENDMENT

THE PNC FINANCIAL SERVICES GROUP, INC.

AND AFFILIATES DEFERRED COMPENSATION PLAN

(as amended and restated effective May 5, 2009)

WHEREAS, The PNC Financial Services Group, Inc. (“PNC”) sponsors The PNC
Financial Services Group, Inc. And Affiliates Deferred Compensation Plan (the
“Plan”);

WHEREAS, Section 10 of the Plan authorizes PNC to amend the Plan; and

WHEREAS, PNC wishes to amend the Plan to reflect certain design and other
clarifying changes.

NOW, THEREFORE, IT IS RESOLVED that the Plan is hereby amended as follows,
effective as of January 1, 2010 unless otherwise stated herein:

 

1. The last sentence of Section 1.15 (“Distribution Date”) is amended and
restated in its entirety to read as follows:

“The Participant may designate January 15 or July 15 as the applicable annual
payment date.”

2.     Effective for awards earned on or after January 1, 2011, the first
paragraph of Section 3.1 (“Deferral Amount”) is amended and restated in its
entirety to read as follows:

“Any Employee who is eligible to participate in the Plan pursuant to the
criteria set forth in Section 2 of the Plan may elect to defer payment of up to
75% of an Eligible Annual Cash Incentive Award by designating either a dollar
amount or a percentage of such Eligible Annual Cash Incentive Award for
deferral; provided, however, that (i) the Participant’s gross Deferral Amount
may not be less than $5,000 for any single deferral; and (ii) if the participant
designates a dollar amount for deferral and 75% of his Annual Cash Incentive
Award is less than such amount, then his deferral will be equal to 75% of the
Annual Cash Incentive Award (if such amount is at least $5000). If a percentage
election (or deemed election under (iii) above) would produce a Deferral Amount
of less than $5000, no deferral shall be made.”

 

3. Section 4.1 (“Time of Distribution”) is amended to add the following new
sentence to the end thereof:

“For purposes of this Section 4.1, distributions of a Participant’s Account
shall be valued as of the first business day of the month containing the
Distribution Date.”



--------------------------------------------------------------------------------

Executed and adopted by the Chief Human Resources Officer of The PNC Financial
Services Group, Inc. this 23rd day of December, 2010 pursuant to the authority
delegated by the Corporation’s Personnel and Compensation Committee.

 

/s/ Joan L. Gulley Joan L. Gulley Chief Human Resources Officer